11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Shedric Dewayne
Fulbright
Appellant
Vs.                   No.
11-02-00157-CR B
Appeal from Baylor County
State of Texas
Appellee
 
The
jury convicted appellant of possession of cocaine with the intent to deliver
and assessed his punishment at confinement for 10 years.  The trial court imposed the sentence in open
court on March 27, 2002.  A motion for
new trial was not filed.  Appellant
filed his notice of appeal on April 29, 2002, 33 days after the date sentence
was imposed. 
When
the clerk=s record was
received in this court on May 24, 2002, the clerk of this court wrote the
parties explaining that the notice of appeal appeared to be out of time and
requesting that appellant respond within 10 days showing grounds for continuing
the appeal.  There has been no response
to our May 24 letter.
The
notice of appeal is not timely pursuant to TEX.R.APP.P. 26.2.  Appellant has not filed a motion to extend
time pursuant to TEX.R.APP.P. 26.3. 
Absent a timely notice of appeal or the granting of a timely motion for
extension of time, this court does not have jurisdiction to entertain an
appeal.  Slaton v. State, 981 S.W.2d 208 
(Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v.
State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96 
(Tex.Cr.App.1988).
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
June 13, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.